Failing in his appeal the prisoner applies for the writ of certiorari to bring up the record to the end that the correctness of the ruling of the court in refusing his discharge may be examined and determined.
The petition simply states that the jury retired to their room at 1 o'clock P. M., of Wednesday of the last week of the term, and not having agreed, were discharged on Saturday following. No facts are set out to show, nor are any averments made, that this was not a legitimate exercise of judicial power based upon an ascertained inability to agree, which we must assume to be the case upon the rule, omnia praesumuntur rite esseacta, until there be evidence or allegations to the contrary. So far from this, the petitioner states that the jury were kept together for four days in consequence of their disagreement, and were only released and allowed to separate on the last day of the term. The petition shows no facts sufficient to warrant the award of the writ.
If we were allowed to look outside of the petition into the case disclosed in the transcript sent up on the appeal, it would furnish no aid in support of the application, for there it appears that the jurors were separately examined and their answers with *Page 687 
the accompanying circumstances convinced the judge, and he so finds the fact to be, that an agreement was impracticable and the longer confinement of the jury would lead to no result. He had, under these circumstances and his finding their inability to arrive at a verdict, the right to order the mistrial. If there had been error in the ruling, the remedy is only bycertiorari and in this way only can our revisory jurisdiction in such case be exercised. The matter is settled by former adjudications. State v.Jefferson, 66 N.C. 309; State v. Honeycutt, 74 N.C. 391; State v.McGimsey, 80 N.C. 377; State v. Locke, 86 N.C. 647; State v.Washington, 89 N.C. 535; and State v. Washington and State v. Carland, decided at this term.
The other ground of complaint that the prisoner's case comes within the provisions of the act for amnesty and pardon (acts 1872-'73, ch. 181), and he is entitled to be released, depends upon facts that have not been passed on and ascertained, and in reference to which we have the testimony of the witnesses, and it cannot now be considered.
This defence, if it be well founded, as well as the legal consequences of the disbanding of the jury, may be set up on the trial of the prisoner, if he shall be so advised; and the denial of his present application is not intended, as was said in Washington's case, to preclude him from doing so.
Motion denied.